DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the communication filed on September 27, 2021 in response to Non-Final Office Action on the Merits.

Remarks
Pending claims for reconsideration are claims 1-12. Applicant has
Amended claims 1, 5, and 9. 


Allowable Subject Matter
Claims 1-12 will be allowed if the current rejection set forth in this office action is overcome.
 The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 5, and 9:
A newly found prior art Vaikuntanathan et al. (US 2012/0155635 A1) discloses:
[Claim 8] …a setup component that receives a set of allowed attributes to which the information can be encrypted and, for each attribute in the set of allowed attributes, generates a lattice B and a trap door lattice T as well as a random vector y, and outputs the lattice B and vector y as a master public key and maintains the trap door lattice as a master secret key; a key 

The closest prior art Micciancio et al. (NPL: Efficient Bounded Distance Decoders for Barnes-Wall Lattices [provided by the applicant]) discloses:
“…generating and using “strong trapdoors” in cryptographic lattices, which are simultaneously simple, efficient, easy to implement (even in parallel), and asymptotically optimal with very small hidden constants” (Abstract). 

The second closest prior art Toru et al. (JP2005217871  (A) [provided by the applicant]) discloses:
“…an decoding request is made; a look-up table storing unit 5 stores table information: a batch decoding processing managing unit 2 determines whether it is possible to perform batch decoding processing and when the batch decoding 

The third closest prior art Keita (JP 2012-85734 A [previously cited]) discloses “provide a hierarchical inner product encryption technique based on a lattice problem with a small key size and ciphertext size” (Keita, Page 3: Para 1).

However the prior arts alone or in combination fails to teach or suggest the claimed limitation of independent claims 1, 5, and 9 “...a confirmation calculation part configured to determine whether the decoded plurality of bits are correct or not by using the plurality of processors in parallel, wherein the message is encrypted by taking an inner product with a vector including a power of two as an element(s)” along with other limitations independent claims 1, 5, and 9.
For this reason, the specific claim limitations recited in the independent claims 1, 5, and 9 taken as whole are allowed.
The dependent claims 2-4, 6-8 and 10-12 which are dependent on the above independent claims 1, 5, and 9 being further limiting to the independent claim, definite and enabled by the specification are also allowed.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH ALMAMUN whose telephone number is         (571) 270-3392.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDULLAH ALMAMUN/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431